Citation Nr: 1712330	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-30 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for service-connected right foot plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1981 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in August 2012, at which time it was remanded for additional development, and in September 2014, at which time the claim was denied.  The Veteran subsequently appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted the Joint Motion for Remand (Joint Motion) filed by representatives for both parties.  The Board's decision was vacated as to the issue of entitlement to an initial compensable rating for service-connected plantar fasciitis of the right foot because the Board failed to provide an adequate statement of reasons and bases for its findings.  

In December 2015, the claim was remanded to the RO via the former Appeals Management Center now the Appeals Management Office (AMO) for additional development.  A review of the claims file shows there has been substantial compliance with the Board's remand directives.  The Board directed that the AMO: (1) associate with the claims file relevant records of the Veteran's treatment within the VA Health Care system; (2) ask the Veteran to identify any outstanding treatment records and obtain such records; and (3) schedule an appropriate examination to determine the nature and severity of the Veteran's right foot plantar fasciitis.  The requested records were subsequently associated with the Veteran's claim file, and the requested examination occurred in June 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran requested a hearing before the Board.  However, he did not receive proper notice of the December 2010 hearing and failed to appear.  In March 2017, the Board requested clarification from the Veteran's representative as to whether the Veteran still requested a hearing on the matter, and the hearing request was withdrawn in April 2017. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's right foot plantar fasciitis, manifested by pain upon use of the foot and pain upon manipulation, results in moderate impairment of the right foot.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a July 2007 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to the claim adjudicated in this decision, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist. 

The Veteran has been afforded several VA examinations in conjunction with the claim adjudicated in this decision.  Such VA examinations include those conducted in November 2007, September 2012, and June 2016.  The Board finds that the examinations of record are adequate to adjudicate the Veteran's claim because they include interviews with the Veteran, a review of the record, and full examinations that address the relevant rating criteria.  Therefore, the Board finds that no further examination is necessary.

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. at 202.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service-connected right foot plantar fasciitis currently is evaluated as zero percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2016).  Under DC 5276, a 10 percent rating is assigned for moderate bilateral or unilateral disability due to such symptoms as: weight-bearing line over or medial to the great toe; inward bowing of the tendon Achilles; and pain on manipulation and use of the feet.  A 20 percent rating is assigned for severe unilateral symptoms and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and/or characteristic callosities.  A 30 percent rating is assigned for severe bilateral symptoms with the same requirements as severe unilateral symptoms.  A 30 percent rating is assigned for pronounced unilateral symptoms and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, and/or no improvement by orthopedic shoes or appliances.  A maximum 50 percent rating is assigned for pronounced bilateral symptoms with the same requirements as unilateral symptoms.  38 C.F.R. § 4.71a, DC 5276.

For metatarsalgia, anterior (Morton's disease), a 10 percent rating is assigned for unilateral or bilateral disability.  38 C.F.R. § 4.71a, DC 5279.

For hallus valgus, unilateral, a 10 percent is assigned if operated with resection of metatarsal head or if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280.

For foot injuries, a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

A.  Factual Background

The Veteran's service treatment records show that he was diagnosed with and treated for right foot plantar fasciitis during service.

On a November 2007 VA examination, the Veteran gave a history of bilateral foot pain since early in his military career.  He reported having right foot pain and swelling around the plantar aspect at the arch and heel while standing and walking.  The Veteran denied having the following manifestations: heat; redness; stiffness; fatigability; weakness; or lack of endurance.  He reported that flare-ups occurred weekly or more often with a duration of one to two days.  Prolonged standing, walking, and running precipitated the flare-ups.  He also reported that in order to relieve the pain during flare-ups, he had to "get off of his feet for a few hours." The Veteran reported that he was able to stand for up to one hour periods and was able to walk more than one-quarter mile but less than one mile.  Orthotic inserts resulted in good efficacy. 

Physical examination in November 2007 was negative for objective evidence of painful motion, swelling, instability, or weakness.  The examiner found no skin or vascular abnormalities.  Objective evidence of tenderness while pressing the plantar aspect of the foot was shown.  Gait was normal and there was no muscle atrophy.  The examiner indicated that the Veteran's right foot fasciitis had significant occupational impact.  The following daily activities were moderately impacted by the diagnosis: shopping, recreation, traveling, and driving.  The Veteran's exercise activities were severely impacted.  The diagnosis was plantar fasciitis.

In a July 2008 statement, the Veteran reported indicated that he had pain every morning when he stepped out of bed.  He had throbbing foot pain on standing for too long.  He had been wearing inserts for years that were not helping.  He could no longer run or walk long distances because of the foot condition.

During an August 2008 primary care appointment, the Veteran reported that his heel pain had significantly improved with the foot pads/insoles given to him from VA prosthetics in April 2008.  See 2008/08/20 Primary Care Note.

On a September 2013 VA examination, the Veteran reported that while exercising, he felt a dull pain in his foot.  However, the Veteran reported stabbing hot pain in the morning analogous to a person sticking a hot knife in the bottom of his foot. Physical examination reported no evidence of hallux valgus, hammer toes, hallux rigidus, pes cavus/claw foot, or malunion/non-union of the tarsal bone.  There were no objective findings of redness, swelling, heat, inflammation, and or deformity of the right foot on examination. Range of motion of bilateral heel, PIP, and DIP joints were within normal limits without objective evidence of pain on ranging. Subjective tenderness on deep palpitation over the right posterior plantar medial heel area was reported.  The Veteran reported that he used shoe inserts when wearing dress shoes.  He indicated that he did not wear the inserts when he wore ordinary shoes with good arches.  He also reported to sometimes use non-prescription inserts, as well.  At the time of the exam, the Veteran did not have shoe inserts in the footwear he was wearing.  The diagnosis was right foot plantar fasciitis.

On VA examination in June 2016, the Veteran reported daily aches and pain in his right foot that increased with prolonged walking and standing.  He reported that flare-ups did not impact the function of his foot.  Examination reported no pain on manipulation of the foot, no swelling on use, no characteristic callouses, no extreme tenderness of the plantar surfaces, no decreased longitudinal arch height, no marked deformity of the foot, no marked pronation of the foot, no weight-bearing line over or medial to the great toe, no deformity of the foot, no inward bowing of the tendo achillis, and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner reported significant loss of pad of fat, bilaterally.  While the examiner concluded that the Veteran's plantar fasciitis had resolved, he indicated that the Veteran's foot pain was a result of the natural aging process causing the loss of the pad of fat on the bottom of his right foot.

B. Analysis

Based on the foregoing evidence, the Board concludes that the Veteran is entitled to an initial 10 percent rating for his service-connected right foot plantar fasciitis. The Veteran contends that he is entitled to a higher rating for his right foot plantar fasciitis due to his frequent pain, plantar fasciitis flare-ups, and his inability to walk or run for more than minor distances.  The Veteran has experienced moderate foot pain throughout the appellate period.  The frequency of flare-ups has moderately impacted his daily activities.  Additionally, the Veteran's ability to exercise has been severely impacted.

While the Veteran has pain on manipulation and use, the Board finds that it is not accentuated.  Specifically, during physical examinations in November 2007 and September 2014 tenderness was only reported when the plantar surface was pressed upon by the examiner.  Additionally, during the June 2016 VA examination, no extreme tenderness of the plantar surface was reported.  Physical examination revealed no objective evidence of marked deformity, any indication of swelling on use, or any characteristic callosities.  

While the June 2016 VA examination found that the Veteran's plantar fasciitis had resolved with no residuals, the Board notes that he reported daily foot pain during this examination.  The Board has afforded probative value to the Veteran's lay statements of daily pain in concluding that he is entitled to a 10 percent rating for his service-connected right foot plantar fasciitis.  

The Board finds that no other Diagnostic Code provides a basis for a higher initial rating for the Veteran's right foot plantar fasciitis.  There were no observations or diagnoses of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5277-5283.  While the Veteran's foot disability could be rated as a residual of a foot injury under DC 5284, there is no evidence that suggests actual loss of the foot or that warrants a rating of moderately severe or severe, so as to warrant a higher rating.  38 C.F.R. §4.71a, DC 5284.  Therefore, a higher or separate rating under any other Diagnostic Code pertaining to the impairment of feet is not warranted for the Veteran's service-connected right foot plantar fasciitis.

Having reviewed the record evidence, the Board finds that the Veteran's right foot plantar fasciitis symptoms more closely resemble those set forth under DC 5276 for a 10 percent rating.  As such, the Board finds that the criteria for an initial 10 percent rating for the Veteran's service-connected right foot plantar fasciitis have been met. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements and testimony with regard to the severity of his service-connected foot disability.  The Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain or witnessing his inability to walk or run for more than minor distances.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran asserted that he experiences severe stabbing and throbbing pain in his foot, as well as the inability to stand, walk, or run for extended periods of time.  

C.  Other Considerations

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right foot plantar fasciitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, assigning staged ratings for this disability is not warranted.

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for service-connected right foot plantar fasciitis.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected right foot plantar fasciitis.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected right foot plantar fasciitis is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran did not experience severe disability as a result of his service-connected right foot plantar fasciitis such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  In other words, the 10 percent scheduler evaluation granted in this decision for the Veteran's service-connected right foot plant fasciitis is supported by the medical evidence demonstrating the moderate symptomatology attributable to this disability.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, none of the VA examination reports have indicated that the manifestations at issue have precluded employment, and there is no evidence of record to suggest that the service-connected right foot plantar fasciitis has rendered the Veteran unemployable.  Therefore, a claim for TDIU is not raised and need not be further addressed.


ORDER

Entitlement to an initial 10 percent rating for right foot plantar fasciitis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


